 



Exhibit 10.04
INTERWOVEN, INC.
2000 STOCK INCENTIVE PLAN
NOTICE OF RESTRICTED STOCK UNIT AWARD
     The terms defined in the Interwoven, Inc. 2000 Stock Incentive Plan (the
“Plan”) shall have the same meanings in this Notice of Restricted Stock Unit
Award (“Notice of Grant”).

         
 
  Name:                                           
 
       
 
  Address:                                           

You (“Participant”) have been granted an award of Restricted Stock Units
(“RSUs”), subject to the terms and conditions of the Plan and the attached Award
Agreement (Restricted Stock Units) (hereinafter “RSU Agreement”) to the Plan
(available in hard copy by request), as follows:

         
 
  Number of RSUs:                                           
 
       
 
  Date of Grant:                                           
 
       
 
  First Vesting Date:                                           
 
       
 
  Expiration Date:   The date on which settlement of all RSUs granted hereunder
occurs, with earlier expiration upon the Termination Date
 
       
 
  [Vesting Schedule:]    

Participant understands that his/her employment or consulting relationship with
the Company is for an unspecified duration, can be terminated at any time with
or without cause (i.e., is “at-will”), and that nothing in this Notice of Grant,
the Attached Award Agreement or the Plan changes the at-will nature of that
relationship. Participant acknowledges that the vesting of the RSUs pursuant to
this Notice of Grant is earned only by continuing service as an employee or
consultant of the Company. Participant also understands that this Notice of
Grant is subject to the terms and conditions of both the RSU Agreement and the
Plan, both of which are incorporated herein by reference. Participant has read
both the RSU Agreement and the Plan.

             
PARTICIPANT
          INTERWOVEN, INC.
 
           
 
      By:    
 
         
 
Print Name:
      Its:    
 
         
 

 



--------------------------------------------------------------------------------



 



INTERWOVEN, INC.
AWARD AGREEMENT (RESTRICTED STOCK UNITS) TO THE
INTERWOVEN, INC. 2000 STOCK INCENTIVE PLAN
Unless otherwise defined herein, the terms defined in Interwoven, Inc.’s 2000
Stock Incentive Plan (the “Plan”) shall have the same defined meanings in this
Award Agreement (Restricted Stock Units) (the “Agreement”).
You have been granted Restricted Stock Units (“RSUs”) subject to the terms,
restrictions and conditions of the Plan, the Notice of Restricted Stock Unit
Grant (“Notice of Grant”) and this Agreement.
1. Settlement. Unless otherwise deferred by Participant as permitted by the
Committee, settlement of RSUs shall be made within 30 days following the
applicable date of vesting under the vesting schedule set forth in the Notice of
Grant. Settlement of RSUs shall be in Shares or cash as determined by the
Committee.
2. No Stockholder Rights. Unless and until such time as Shares are issued in
settlement of vested RSUs, Participant shall have no ownership of the Shares
allocated to the RSUs and shall have no right dividends or to vote such Shares.
3. Dividend Equivalents. Dividends, if any (whether in cash or Shares), shall
not be credited to Participant.
4. [Cessation of Vesting Due to Employee Schedule Change. Notwithstanding the
vesting provided for in the Notice of Grant in the event a Participant who is an
employee of the Company or a Subsidiary, who is regularly scheduled to work
twenty (20) hours or more per week, voluntarily chooses (i.e., other than for
reasons protected by law) to reduce his or her work schedule with the Company or
a subsidiary to fewer than twenty (20) hours per week, the RSUs subject to the
award shall cease to vest during the period of time in which such employee
regularly maintains such a schedule.][Vesting schedule may or may not be subject
to the foregoing provision.]
5. No Transfer. The RSUs and any interest therein shall not be sold, assigned,
transferred, pledged, hypothecated, or otherwise disposed of.
6. Termination. If Participant’s continuous employment with the Company or any
of its subsidiaries shall terminate for any reason, all unvested RSUs shall be
forfeited to the Company forthwith, and all rights of Participant to such RSUs
shall immediately terminate. In case of any dispute as to whether Termination
has occurred, the Committee shall have sole discretion to determine whether such
Termination has occurred and the effective date of such Termination.
7. Acknowledgement. The Company and Participant agree that the RSUs are granted
under and governed by this Agreement, the provisions of the Plan and the Notice
of Grant (incorporated herein by reference). Participant: (i) acknowledges
receipt of a copy of the Plan and the Plan prospectus, (ii) represents that
Participant has carefully read and is familiar with their provisions, and
(iii) hereby accepts the RSUs subject to all of the terms and conditions set
forth herein and those set forth in the Plan and the Notice of Grant.
8. Tax Consequences. Participant acknowledges that there will be tax
consequences upon settlement of the RSUs or disposition of the Shares, if any,
received in connection therewith, and

 



--------------------------------------------------------------------------------



 



Participant should consult a tax adviser regarding Participant’s tax obligations
prior to such settlement or disposition. Upon vesting of the RSU, Participant
will include in income the fair market value of the Shares subject to the RSU.
The included amount will be treated as ordinary income by Participant and will
be subject to withholding by the Company. The Company will satisfy any
withholding obligations by reducing the number of Shares deliverable upon
settlement by such an amount to satisfy such withholding requirements.
Information on possible arrangements can be obtained from the Company. Upon
disposition of the Shares, any subsequent increase or decrease in value will be
treated as short-term or long-term capital gain or loss, depending on whether
the Shares are held for more than one year from the date of settlement. In the
event you are not a US taxpayer, the tax consequences described above could be
different, you should consult your tax or financial advisor.
9. Compliance with Laws and Regulations. The issuance of Shares will be subject
to and conditioned upon compliance by the Company and Participant with all
applicable state and federal laws and regulations and with all applicable
requirements of any stock exchange or automated quotation system on which the
Company’s Common Stock may be listed or quoted at the time of such issuance or
transfer.
10. Successors and Assigns. The Company may assign any of its rights under this
Agreement. This Agreement shall be binding upon and inure to the benefit of the
successors and assigns of the Company. Subject to the restrictions on transfer
set forth herein, this Agreement will be binding upon Participant and
Participant’s heirs, executors, administrators, legal representatives,
successors and assigns.
11. Severability. The Plan and Notice of Grant are incorporated herein by
reference. The Plan, the Notice of Grant and this Agreement constitute the
entire agreement of the parties with respect to the subject matter hereof and
supersede in their entirety all prior undertakings and agreements of the Company
and Participant with respect to the subject matter hereof. If any provision of
this Agreement is determined by a court of law to be illegal or unenforceable,
then such provision will be enforced to the maximum extent possible and the
other provisions will remain fully effective and enforceable.
12. NO GUARANTEE OF EMPLOYMENT. PARTICIPANT UNDERSTANDS AND AGREES THAT HIS OR
HER EMPLOYMENT WITH THE COMPANY OR ITS SUBSIDIARIES IS FOR AN UNSPECIFIED
DURATION AND CONSTITUTES “AT-WILL” EMPLOYMENT. PARTICIPANT ACKNOWLEDGES AND
AGREES THAT THE VESTING OF RSU’S PURSUANT TO THE VESTING SCHEDULE HEREOF IS
EARNED ONLY BY CONTINUING SERVICE AS AN EMPLOYEE OR CONSULTANT AT THE WILL OF
THE COMPANY OR ITS SUBSIDIARY (AND NOT THROUGH THE ACT OF BEING HIRED, BEING
GRANTED RSU’S OR BEING ISSUED SHARES HEREUNDER). PARTICIPANT FURTHER
ACKNOWLEDGES AND AGREES THAT THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED
HEREUNDER, AND THE VESTING SCHEDULE SET FORTH HEREIN DO NOT CONSTITUTE AN
EXPRESS OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS AN EMPLOYEE FOR THE
VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND SHALL NOT INTERFERE WITH
PARTICIPANT’S RIGHT OR THE COMPANY’S AND/OR SUBSIDIARY’S RIGHT TO TERMINATE
PARTICIPANT’S EMPLOYMENT AT ANY TIME, WITH OR WITHOUT CAUSE.
     By Participant’s signature and the signature of the Company’s
representative on the Notice of Grant, Participant and the Company agree that
this RSU is granted under and governed by the terms and conditions of the Plan,
the Notice of Grant and this Agreement. Participant has reviewed the Plan, the
Notice of Grant and this Agreement in their entirety, has had an opportunity to
obtain the advice of

 



--------------------------------------------------------------------------------



 



counsel prior to executing this Agreement, and fully understands all provisions
of the Plan, the Notice of Grant and this Agreement. Participant hereby agrees
to accept as binding, conclusive and final all decisions or interpretations of
the Committee upon any questions relating to the Plan, the Notice of Grant and
this Agreement. Participant further agrees to notify the Company upon any change
in Participant’s residence address.

 